Citation Nr: 0940289	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left leg disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to March 
2004.  He served with the Army National Guard before and 
after his active duty service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Indianapolis Department of Veterans Affairs Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To schedule the Veteran for a VA 
examination to obtain an opinion about the nature and 
etiology of the Veteran's left leg disorder.  

In this case, the Veteran contends that he is experiencing 
numbness and twitching on his upper left leg that he believes 
is etiologically related to his period of active service.  
Specifically, he asserts that he did not have this disorder 
prior to his being ordered to active duty and only began 
experiencing these symptoms in September 2004, after 
returning from deployment to the Southwest Asia theatre of 
operations (Persian Gulf).  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The duty to assist also includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  For the 
following reasons, the Board concludes that remand is 
required to schedule the Veteran for a VA examination to 
obtain an opinion about the nature and etiology of the 
Veteran's left leg disorder.

The Veteran enlisted in the Army National Guard in 1984.  On 
his January 1984 enlistment examination report, he complained 
of having had "cramps in his legs" and the examiner noted 
that he experienced this between ages 4 and 12.  The Veteran 
also reported a rash on his legs and trunk from an unknown 
allergy for which he had seen a dermatologist.  On clinical 
evaluation, the examiner noted a macular rash on the legs and 
trunk.  The impression was dermatitis, and the Veteran was 
referred for further dermatological examination.  This doctor 
noted that, as far as he could see, the dermatitis was in 
remission. 

On periodic examinations with the Guard in September 1988, 
March 1992, and January 1997 there were no findings 
pertaining to the left leg, although on two of these reports, 
the Veteran again gave a history of leg cramps.  On the 
January 1997 report, the examiner noted that the Veteran 
stated that he used aspirin for the leg cramps which helped.  
On a February 2002 physical examination, there were no 
complaints regarding the left leg, and the examiner noted 
that clinical evaluation of the lower extremities was normal.  

An Initial Medical Review-Annual Medical Certificate, dated 
in January 2003, when the Veteran was ordered to active duty 
and just prior to his deployment to the Persian Gulf in 
February 2003, shows no complaints about a left leg 
condition.  The Veteran denied having any medical or dental 
problems.  After returning from Southwest Asia and just 
before being released from active duty, the Veteran completed 
a February 2004 Report of Medical Assessment.  He did not 
report any symptoms or complaints regarding the left leg.  On 
a Post-Deployment Health Care Provider Review Assessment 
form, also dated in February 2004, he indicated that, during 
his deployment, he developed skin diseases or rashes but 
denied numbness or tingling in the hands or feet.  There were 
no specific notations about any complaints or problems with 
the left leg.  He stated that he did not wish to receive a 
complete physical examination.  

In making his claim in March 2005 for service connection a 
left leg disorder, the Veteran contended that he had 
developed numbness and twitching in his left leg about six 
inches down from his hip and that this started about 
September 2004.  He was concerned that he may have a nerve 
problem and that this may be the result of his deployment to 
Iraq.  In a statement in April 2005, he again contended that 
the numbness in upper left leg began "since returning from 
deployment," but in his June 2006 notice of disagreement, he 
indicated that he did experience the symptoms during active 
duty.

On a June 2005 VA examination, the examiner noted the 
Veteran's history of a numb spot on the lateral upper left 
leg.  On examination, the examiner found that the Veteran had 
decreased gross sensation over about an 8 1/2 inch oval area on 
his left lateral leg.  The diagnosis was left lower extremity 
meralgia paresthetica.  However, the examiner did not provide 
a medical opinion as to whether the disability was incurred 
in service.  Furthermore, it is not clear from the 
examination report whether the June 2005 VA examiner reviewed 
the Veteran's service treatment records and medical history.

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Since the June 2005 VA examiner failed to provide an 
opinion as to whether the Veteran's left leg disorder was 
likely related to service, the Board finds that the June 2005 
examination report was inadequate.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the left leg disorder.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records including service treatment 
records from the Veteran's service in 
the National Guard prior to his active 
duty service from January 2003 to March 
2004.  The examiner should then provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
current leg disorder had its onset in 
active service or otherwise is causally 
or etiologically related to a disease 
or injury incurred in active service.  
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




